Species Election Requirement
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species: each of the alternative types of treatments (and combinations thereof) set forth in claims 9-13. The species are independent or distinct because each type of drug/agent has a different structure and different corresponding functional properties (with each combination being characterized by a unique combination of such structures/functional properties). In addition, these species are not obvious variants of each other based on the current record.
It is noted that the claims also encompass therapies/combinations of therapies that are in a combination/subcombination relationship with other groups of therapies also embraced by the claims.  Because the claims embrace a variety of different subcombinations with respect to each combination as well as combinations including all such subcombinations, the subcombinations and combinations are separately usable and are properly considered distinct from one another as evidenced by the claims themselves (see also MPEP 806.05(c)-(d)).  However, should the claims as directed to the elected therapy/combination be found allowable, applicant may be entitled to examination of claims depending from or otherwise requiring all the limitations of the allowable subcombination, in accordance with 37 CFR 1.104.  See MPEP 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires a different field of search (including a search of both a different general category of therapy, and a different specific therapy/agent corresponding to that category).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  More particularly, applicant must elect one general type of “aggressive treatment” or one combination of such aggressive treatments (as recited in claim 9), and to the extent that specific members of that elected category (or categories) are also set forth in the claims - see claim 10 regarding alternative types of chemotherapy, claim 11 for alternative For example, if applicant elects the general combination of chemotherapy and immunotherapy, applicant should also specify one or more types of chemotherapy from those listed in claim 10, and one or more types of immunotherapy from those listed in claims 12-13.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634